DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0089881 to Stevenson et al. (hereinafter Stevenson) used in the previous Office Action.

With respect to claim 1, Stevenson teaches shaped ceramic abrasive particles comprising materials such as alumina which are used in abrasive articles such as bonded abrasive articles (Stevenson, abstract, [0042], [0048], [0161]) wherein the shaped ceramic abrasive particles comprise opposed first and second ends joined to each other by at least two longitudinal sidewalls, wherein at least one of the at least two longitudinal sidewalls is concave along its length, and wherein at least one of the first and second end is a fractured surface (Stevenson, Figures 7, 10 and 26). The use of a binder to bond the shaped ceramic abrasive particles together to form the “bonded” abrasive article is inevitable and well within the scope of a skilled artisan. MPEP 2144.05 states: “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).
Stevenson discloses more than one embodiments, and more than one shape for the shaped abrasive particles; however, Figure 26 clearly shows elongated abrasive particles having a fractured end surface at one end. Stevenson teaches, as shown in Figure 26, an image of a surface of a shaped abrasive particle having a scalloped topography (Stevenson, [0036]). Figures 7 and 10, also, reflects elongated abrasive particles, but Figure 26 renders the limitation drawn to the shape of the claimed abrasive particle of claim 1 obvious because not only it discloses “fractured” end surface but also that two sidewalls are concave along their lengths, and that the opposed first and the second ends are joined by at least two longitudinal sidewalls. 
Moreover, Stevenson teaches elongated abrasive particles having primary and second aspect ratios of at least 1:1 or even at least 10:1 (Stevenson, [0058]-[0068] and [0086]-[0088]). As noted above, the reference discloses, at least, one embodiment in which the at least one of the first and second ends is a fractured surface (Stevenson, Figure 26 and [0217]). Therefore, the reference is seen to render the shapes having a fractured side end obvious. 
Considering the embodiments of the reference, it is expected of Stevenson to render obvious an elongate shaped ceramic abrasive particle rendering the combination of the claimed features obvious as motivated by MPEP 2144.06 (I). Said section in MPEP states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Nevertheless, it is important to note that Stevenson teaches the aspect ratio and ceramic type material for all their embodiments.
Considering the fact that the reference teaches the use of their shaped abrasive particles, which as detailed out above are taken to render the claimed shape with all its features obvious, in bonded abrasive articles, it is taken that “at least half of” the abrasive particles used in the bonded abrasive article are of the claimed shape motivated by the fact that the reference does not disclose that only a small portion of the particles used in their abrasive articles are of shaped ceramic abrasive particles, and therefore, this is taken to render a bonded abrasive article having 100% or close to 100% of its particles of the claimed shaped ceramic abrasive particles obvious.

With respect to claim 6, as noted above, Stevenson teaches aspect ratios of at least 1:1, or even at least 10:1 (Stevenson, [0058]-[0068] and [0086]-[0088]).

With respect to claim 7, as noted above, Stevenson teaches aspect ratios of at least 1:1, or even at least 10:1 (Stevenson, [0058]-[0068] and [0086]-[0088]).

With respect to claim 8, as noted above, Stevenson teaches that the ceramic type abrasive particles comprise alumina (Stevenson, [0048] and [0161]).

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson as applied to claim 1 above, and further in view of U.S. Patent No. 5,516,348 to Conwell et al. (hereinafter Conwell).

	With respect to claim 2, Stevenson discloses abrasive articles such as bonded abrasive articles comprising shaped abrasive particles having the shape as claimed in claim 1, as detailed out above. As detailed out above, the presence of a binder to bond the abrasive particles in a “bonded” abrasive article is inevitable and known to a person having ordinary skill in the art. 
However, Stevenson does not disclose that the material for the binder is vitreous. 
Conwell teaches ceramic abrasive particles used in abrasive articles such as bonded abrasive article wherein the binder material is a vitreous binder (Conwell, abstract, col. 22, lines 1-20 and 54-67). Conwell discloses that the use of vitrified binder in holding abrasive grains together is “typical” (Conwell, col. 22, lines 54-57). Moreover, Conwell is teaches the formation of shaped abrasive particles (Conwell, cols. 11 and 12).
Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Stevenson in order to incorporate the use of a vitrified binder, as that taught by Conwell, in the bonded abrasive article comprising the shaped abrasive particles of Stevenson motivated by the fact that the use of vitrified binder has been known and considered one of the typical binder materials in forming bonded abrasive articles formed from shaped abrasive particles as that taught by Conwell, and therefore, incorporating a known binder material into the bonded abrasive article of Stevenson is taken to be well within the scope of a skilled artisan. 

With respect to claim 3, Stevenson discloses abrasive articles such as bonded abrasive articles comprising shaped abrasive particles having the shape as claimed in claim 1, as detailed out above. As detailed out above, the presence of a binder to bond the abrasive particles in a “bonded” abrasive article is inevitable and known to a person having ordinary skill in the art. 
However, Stevenson does not disclose that the material for the binder is organic. 
Conwell teaches ceramic abrasive particles used in abrasive articles such as bonded abrasive article wherein the binder material is an organic binder (Conwell, abstract, col. 22, lines 1-20 and 54-67). Conwell discloses that the use of organic binder in holding abrasive grains together is “typical” (Conwell, col. 22, lines 54-57). Moreover, Conwell is teaches the formation of shaped abrasive particles (Conwell, cols. 11 and 12).
Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Stevenson in order to incorporate the use of an organic binder, as that taught by Conwell, in the bonded abrasive article comprising the shaped abrasive particles of Stevenson motivated by the fact that the use of vitrified binder has been known and considered one of the typical binder materials in forming bonded abrasive articles formed from shaped abrasive particles as that taught by Conwell, and therefore, incorporating a known binder material into the bonded abrasive article of Stevenson is taken to be well within the scope of a skilled artisan. 

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art do not disclose or suggest the cumulative limitations of claims 1 and 4. Furthermore, the prior art do not disclose or suggest the cumulative limitations of claims 1 and 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2012/0167481 to Yener et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/
Primary Examiner, Art Unit 1731